U.S. Bank Natl. Assn. v Eaddy (2014 NY Slip Op 08632)





U.S. Bank Natl. Assn. v Eaddy


2014 NY Slip Op 08632


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
PETER B. SKELOS
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2013-00190
 (Index No. 9898/07)

[*1]U.S. Bank National Association, etc., respondent,
vShelley R. Eaddy, appellant, et al., defendants.


Shelley R. Eaddy, Stony Point, N.Y., appellant pro se.
Hogan Lovells US LLP, New York, N.Y. (David Dunn and Jordan L. Estes of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Shelley R. Eaddy appeals from an order of the Supreme Court, Rockland County (Alfieri, Jr., J.), dated October 9, 2012, which denied her motion, in effect, for leave to reargue her prior motion pursuant to CPLR 5015(a) to vacate a judgment of foreclosure and sale of the same court (Berliner, J.), dated September 9, 2009, entered upon her failure to appear or answer the complaint, which had been denied in an order of the same court (Alfieri, Jr., J.), dated July 5, 2011.
ORDERED that the appeal is dismissed, without costs or disbursements.
The motion of the defendant Shelley R. Eaddy was, in effect, one for leave to reargue. Since "no appeal lies from an order denying leave to reargue" (O'Brien v O'Brien, 115 AD3d 720, 721-722), Eaddy's appeal must be dismissed (see JP Morgan Chase Bank, N.A. v Smith Elec. Contr., Inc., 117 AD3d 909; Matter of County of Broome, 90 AD3d 1260).
MASTRO, J.P., SKELOS, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court